Exhibit 99.2 QUEPASA CORPORATION AND SUBSIDIARIES Unaudited Pro Forma Financial Information The following presents our unaudited pro forma financial information for the nine months ended September 30, 2011 and the year ended December 31, 2010.The pro forma statement of operations for the year ended December 31, 2010 gives effect to the proposed Merger of myYearbook into IG Acquisition Company, a wholly-owned subsidiary of Quepasa, and the completed acquisition of XtFt Games S/S Ltda or XtFt, the owner of substantially all of the assets of TechFront Desenvolvimento de Software S/S Ltda, a Brazilian company or TechFront, as if the Merger and acquisition, respectively, had occurred at January 1, 2010. The unaudited pro forma statement of operations for the nine months ended September 30, 2011 gives effect to the business combination of myYearbook as if the Merger had occurred at January 1, 2011. The unaudited pro forma balance sheet as of September 30, 2011 has been prepared as if the proposed Merger of myYearbook occurred on that date. As XtFt was formed in 2011, TechFront financial information was used in the preparation of the pro forma financial statements as the acquired company. The TechFront financial information does not necessarily reflect assets acquired and liabilities assumed by Quepasa when it purchased all outstanding XtFt common stock.The pro forma adjustments are based upon available information and certain assumptions that we believe are reasonable. The unaudited pro forma financial information is for informational purposes only and does not purport to present what our results would actually have been had these transactions actually occurred on the dates presented or to project our results of operations or financial position for any future period.You should read the information set forth below together with the unaudited significant notes and assumptions to the pro forma statements, and the Annual Report of Quepasa on Form 10-K for the fiscal year ended December 31, 2010, and the quarterly report of Quepasa on Form 10-Q for the nine months ended September 30, 2011, which is incorporated by reference in this Form 8-K/A, the audited financial statement of myYearbook for the years ended December 31, 2010 and 2009 included in this Form 8-K/A, the unaudited financial statements of myYearbook for the nine months ended September 30, 2011 included in this Form 8-K/A, and the audited financial statements of TechFront for the year-ended December 31, 2010 and 2009 including the notes thereto, included in the Form 8-K/A filed on May 13, 2011. QUEPASA CORPORATION AND SUBSIDIARIES Unaudited Pro Forma Balance Sheet September 30, 2011 Historical Acquirer Acquiree Insider Pro formaAdjustments Combined Quepasa Guides, Inc. Debit Credit Pro forma ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ 1 3 $ - - 4 - Accounts receivable, net Notes receivable - current portion - Restricted cash - Other current assets Total current assets Goodwill - 3 Property and equipment, net Intangible assets - 3 Notes receivable - long-term portion - - - Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ Accrued expenses Accrued dividends - Deferred revenue Unearned grant income - Current portion of long-term debt - Total current liabilities Notes payable, net Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, Series A (4,490,794 shares authorized, 4,096,700 issued, and outstanding) liquidation preference $4,106,122 - 3 $
